Citation Nr: 0916236	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.  He died in June 2005.  The appellant is the 
Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Board remanded the claim in January 2008 for further 
development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

"In a claim for disability compensation, VA will . . . 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim."  38 C.F.R. § 3.159(c)(4)(i).  

The appellant contends that either the Veteran's service-
connected PTSD caused or aggravated his cardiovascular 
condition which caused his death, or that two of the 
medications, Celexa (citalopram) and Seroquel (quetiapine 
fumarate), he was prescribed for his PTSD, caused his death.  
A medical opinion is needed to resolve this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to a 
cardiologist to determine whether it is at 
least as likely as not (50 percent 
probability or greater) that the cause of 
the Veteran's death was related to 
service, to his service-connected PTSD, or 
to medication, Celexa (citalopram) and 
Seroquel (quetiapine fumarate), prescribed 
for his service-connected PTSD.  The 
examiner should also provide an opinion as 
to whether the Veteran's service-connected 
PTSD as likely as not caused or worsened 
the Veteran's cardiovascular disorders, 
and thereby contributed to the veteran's 
death.  The rationale for any opinion 
expressed should be set forth.  If the 
examiner determines that an opinion cannot 
be provided without referral to a 
psychiatrist or other specialist for an 
opinion, such should be completed.

2.  Thereafter, the claim should be 
readjudicated.  If the claim remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

